Citation Nr: 1648238	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 statement, the Veteran stated that he began having trouble with daytime tiredness and constant sleepiness while on active duty.  He stated that he continued to have these problems until he was diagnosed with sleep apnea by VA in April 2012.  In a November 2012 statement, the Veteran added that he did not know that sleep apnea was a disability until recently and that he believed that the Navy Corpsman who treated him during active duty was not aware of sleep apnea either.

According to the Veteran's service treatment record, he sought medical treatment in September 1974 because he was suffering from constant sleeping and difficulty waking up.  The division officer also felt that there was a problem with the Veteran's constant sleeping.

In an April 2012 VA sleep apnea examination, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner stated that the Veteran's complaints of fatigue and sleep problems cannot definitely be linked to his sleep apnea condition.  The examiner noted that the Veteran's weight during service was 181 pounds and that he currently weighed 250 pounds; his current weight was definitely a risk factor for sleep apnea.  The examiner also stated that the Veteran's prior complaint during service could have been related to another condition and cannot be directly correlated with sleep apnea, since other medical conditions can cause sleep problems and fatigue.

The Board finds the April 2012 VA examiner's opinion to be problematic.  Initially, the Board notes that the standard in service connection cases is "at least as likely as not" which is generally considered to be a probability of 50 percent or higher.  The April 2012 VA examiner provided a negative opinion based on her finding that the sleep apnea could not be "definitely" linked to the in-service complaints of fatigue and trouble sleeping.  This appears to apply too high of a standard.  VA regulations only require that the disability "at least as likely as not" be related to military service; not that it be "definitely" linked to military service.  Accordingly, the Board finds that a new VA opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from the Charleston VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for obstructive sleep apnea, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional (other than the April 2012 VA examiner) to determine the nature and etiology of his obstructive sleep apnea.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran's obstructive sleep apnea at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise the result of military service.  

In discussion of the above, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, to include the Veteran's in-service complaint of sleeping problems.  The examiner should also discuss the previous VA examination and that examiner's findings and conclusions therein, as well as any pertinent VA treatment records or other evidence of record, as appropriate. 

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim of service connection for obstructive sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




